Citation Nr: 0522998	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  96-47 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of 
vaccinations, to include a stroke, hypertension, coronary 
artery disease, and diabetes mellitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1962.  Available service personnel records further 
indicate that the veteran was accepted for service in the 
reserves in May 1983, and was discharged, effective April 1, 
1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared before the undersigned Veterans 
Law Judge at via a videoconference hearing in October 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, the Board must again remand this case.  In 
March 2005, the Board obtained a medical opinion in this 
case, and complying with law, notified the veteran of the 
opinion and requested that the veteran respond.  In an April 
2005 response, the veteran stated that he was not waiving 
agency of original jurisdiction (AOJ) review of this evidence 
and specifically requested that the case be remanded to the 
AOJ for review of the evidence.

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 
3d 1339, 1341- 42 (Fed. Cir. 2003), the Court held that the 
Board is not permitted, consistent with section 7104(a) to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration without the 
veteran's waiver of AOJ jurisdiction.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the AOJ/RO via the Appeals Management Center in Washington DC 
for the following action:

The RO should readjudicate the issue on 
appeal. If any of the determinations 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered. The 
veteran should be given an opportunity to 
respond to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




